Appeal from a decision of the Workmen’s Compensation Board. In 1942 while claimant was working a machine in a brass plant a metal splice bar from the machine flew up striking him in the throat. Following the accident he underwent personality changes and a neurosis which an impartial specialist attributed to the accident. Awards based upon a finding of traumatic neurosis were made for resulting partial disability for various periods until 1948. In 1952 he was admitted to a State hospital upon diagnosis of psychosis (paranoia) and he still remains there under medical treatment. The board has disallowed the claim based on the attribution of the psychotic illness to the accident 16 years before and claimant appeals. There is in the record substantial medical evidence upon which to disallow the claim. A psychiatrist testified that in his opinion the psychosis was not caused by or related to the 1942 accident. The same impartial specialist who had advised the board there had been some association between the neurosis and the accident testified he could not express an opinion as to relation of the psychosis to the accident, although as to its causation he was of opinion there was no association, i.e., a paranoid condition “ cannot be caused by injury ”. There was reliable medical opinion favoring claimant’s contention; but on this factual issue the board’s findings are binding on us. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.